COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        David Lancaster v. Diane St. Yves, The Law Office of Diane
                            St. Yves, P.L.L.C., Yexenia Gilmet d/b/a The Gilmet Law
                            Firm, and Barbara Lancaster

Appellate case number:      01-17-00250-CV

Trial court case number:    2013-05066

Trial court:                247th District Court of Harris County

      Appellant, David Lancaster, has filed a notice of appeal of the judgment signed on
March 9, 2017 in the underlying trial court proceeding. Appellees, Diane St. Yves and
The Law Office of Diane St. Yves, P.L.L.C., have filed a “Motion to Consolidate This
Case with No. 01-16-00911-CV.” The motion is denied.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court

Date: November 16, 2017